892 F.2d 850
Kay HOLLINGER;  Richard Llewelyn Jones;  Edward E. Nissen;Judy D'Arcy;  K-Judy, Ltd., Plaintiffs-Appellants,v.TITAN CAPITAL CORP.;  Painter Financial Group, Ltd.,Defendants-Appellees.
No. 87-3837.
United States Court of Appeals,Ninth Circuit.
Jan. 9, 1990.

Before GOODWIN, Chief Judge, and BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, and RYMER, Circuit Judges.

ORDER

1
The three judge panel assignment is withdrawn.


2
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.